  Case: 1:17-cv-01090-SL Doc #: 10 Filed: 06/05/20 1 of 2. PageID #: 1759




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


TIMOTHY GARCIA,                            )      CASE NO. 1:17-cv-1090
                                           )
                      PETITIONER,          )      JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )      MEMORANDUM OPINION AND
                                           )      ORDER
WARDEN LASHANN EPPINGER,                   )
                                           )
                      RESPONDENT.          )

       Before the Court is the report and recommendation of Magistrate Judge George J.

Limbert, recommending that Timothy Garcia’s (“petitioner”) petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 be denied. (Doc. No. 9.)

Under the relevant statute:

       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and
       recommendations as provided by rules of court. A judge of the court shall
       make a de novo determination of those portions of the report or specified
       proposed findings or recommendations to which objection is made.

28 U.S.C. § 636(b)(1)(C).

       The fourteen-day period has elapsed, and no objections have been filed nor has

any extension of time been sought. The failure to file written objections to a magistrate

judge’s report and recommendation constitutes a waiver of a de novo determination by

the district court of an issue covered in the report. Thomas v. Arn, 728 F.2d 813, 814–15

(6th Cir. 1984), aff’d, 474 U.S. 140 (1985).
  Case: 1:17-cv-01090-SL Doc #: 10 Filed: 06/05/20 2 of 2. PageID #: 1760




       The Court has reviewed Magistrate Judge Limbert’s report and recommendation

and accepts and adopts the same. Accordingly, petitioner’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 is DENIED in its entirety with prejudice, and this

case is DISMISSED. The Court certifies that an appeal from this decision could not be

taken in good faith and that there is no basis upon which to issue a certification of

appealability. 28 U.S.C. §§ 1915(a)(3), 2253(c); Fed. R. App. P. 22(b).



               IT IS SO ORDERED.


Dated: June 5, 2020
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                            2
